        Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                              CR 20–42–M–DLC

                       Plaintiff,

         vs.                                                  ORDER

 SAMUEL ALLEN NALDRETT,

                       Defendant.


      Before the Court is Defendant Samuel Allen Naldrett’s Motion in Limine.

(Doc. 16.) Mr. Naldrett seeks a preliminary order from this Court precluding

“admission of evidence concerning the specific factual basis underpinning the

order of protection that subjects him to federal criminal prosecution.” (Doc. 17 at

1.) The Court will enter a preliminary ruling on this motion, subject to renewal at

trial if such evidence is offered.

                                     BACKGROUND

      Mr. Naldrett is charged with one count of making a false statement during a

firearms transaction in violation of 18 U.S.C. § 922(a)(6). (Doc. 1.) The United

States alleges that on or about June 9, 2020, Mr. Naldrett attempted to purchase a

handgun from a licensed firearm dealer in Kalispell, Montana by knowingly

making “a false and fictitious oral and written statement intended and likely to

                                          1
        Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 2 of 11



deceive such dealer.” (Id. at 2.) Specifically, the United States alleges that Mr.

Naldrett indicated on an ATF Form 4473 that he “was not the subject of a court

order restraining him from harassing, stalking, or threatening an intimate partner”

when he knew he was subject to such an order. (Id.)

       The charging statute provides that it shall be unlawful “for any person in

connection with the acquisition or attempted acquisition of any firearm or

ammunition from a . . . licensed dealer . . . knowingly to make any false or

fictitious oral or written statement . . . intended or likely to deceive such . . . dealer

. . . with respect to any fact material to the lawfulness of the sale.” 18 U.S.C. §

922(a)(6). In order to sustain a conviction under this statute, the United States

must prove the following elements beyond a reasonable doubt:

       (1)    the seller was a licensed firearms dealer;

       (2)    in connection with attempting to acquire the firearm from the seller,
              the defendant made a false statement;

       (3)    the defendant knew the statement was false; and

       (4)    the false statement was material—that is, the false statement had a
              natural tendency to influence, or was capable of influencing the seller
              into believing that the firearm could be lawfully sold to the defendant.

       United States v. Meech, 2020 WL 5847011, *6 (D. Mont. 2020) (CR 20-13-

BU-DLC) (internal citations omitted).

       In order to partially relieve the United States of its burden, Mr. Naldrett has

expressed his willingness to “stipulate to the fact of the order of protection; that the
                                           2
         Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 3 of 11



court order did indeed exist.” (Doc. 17 at 1.) In light of this stipulation, Mr.

Naldrett requests that this Court exclude from evidence the factual assertions

supporting issuance of the order of protection. (Id. at 2.) This includes not only

the incident statement attached to the Petition for Temporary Order of Protection

and Request for Hearing (Doc. 17-1 at 4) but also any supplementary testimony

“regarding the reason” an order of protection was sought. (Doc. 17 at 2–4.)

       Specifically, Mr. Naldrett contends that, in light of his stipulation, such

evidence is irrelevant under Rules 401 and 402, and, alternatively, must be

excluded under Rule 403. (Id. at 3–5.) In response, the United States represents

that it will not seek to introduce the underlying petition itself or the corresponding

incident statement. (Doc. 18 at 2.) The United States, however, does intend to

offer the underlying orders of protection,1 and has expressed its intention to

introduce the contested evidence if Mr. Naldrett opens the door to its admission.

(Doc. 18 at 2.)

                                            ANALYSIS

       “A motion in limine is a procedural mechanism to limit in advance




1
  The United States presumably uses the term “orders” to refer to both the Temporary Order of
Protection (Doc. 17-2) and Order of Protection (Doc. 17-4). This Court assumes Mr. Naldrett’s
stipulation to “the fact of the order of protection” refers only to the Order of Protection and not
the Temporary Order of Protection. (Doc. 17 at 1.) Ultimately, this Court finds the distinction
immaterial as Mr. Naldrett does not seek exclusion of either order of protection, just the factual
information supporting their issuance.
                                                 3
        Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 4 of 11



testimony or evidence in a particular area.” United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009). Such motions do not “resolve factual disputes or weigh

evidence” but rather focus on whether the evidence at issue is “inadmissible on all

potential grounds.” United States v. Meech, 2020 WL 5517029, *4 (D. Mont.

2020) (CR 20-13-BU-DLC). In adjudicating motions in limine, this Court is

afforded broad discretion. Id. “However, in limine rulings are not binding” and

this Court “may always change [its] mind during the course of a trial.” Ohler v.

United States, 529 U.S. 753, 758 n.3 (2000). Indeed, specific evidentiary rulings

are often best made in the context of a trial.

      As a starting point, this Court notes that only relevant evidence is

admissible. Fed. R. Evid. 402. Evidence is relevant if “it has any tendency to

make a fact more or less probable than it would be without the evidence” and “the

fact is of consequence in determining the action.” Fed. R. Evid. 401. Although

relevant, evidence may nonetheless be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice. Fed. R. Evid. 403.

This Court’s discretion to exclude evidence under Rule 403 is broad. United States

v. Rizk, 660 F.3d 1125, 1132 (9th Cir. 2011).

      “The term ‘unfair prejudice,’ as to a criminal defendant, speaks to the

capacity of some concededly relevant evidence to lure the factfinder into declaring

guilt on a ground different from proof specific to the offense charged.” Old Chief

                                           4
        Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 5 of 11



v. United States, 519 U.S. 172, 180 (1997). It is not uncommon for evidence to

carry some prejudicial effect, but its risk of unfairly swaying the jury’s verdict is

substantial “whenever the official record offered by the Government would be

arresting enough to lure a juror into a sequence of bad character reasoning.” Id. at

185.

       The Court first turns its attention to Mr. Naldrett’s contention that his

proposed stipulation strips the subject evidence of its relevance, thus preventing its

admission under Rules 401 and 402. In essence, Mr. Naldrett argues that his

stipulation to the existence of an order of protection renders “the factual allegations

upon which the order is based” wholly irrelevant to the issue of whether he

knowingly made a false statement during a firearms transaction. (Doc. 17 at 3–4.)

This argument confuses the relevancy inquiry under Rules 401 and 402.

       In Old Chief, the United States Supreme Court made clear that an items

particular “evidentiary relevance under Rule 401” is unaffected “by the availability

of alternative proofs to the element of which it went . . . .” 519 U.S. at 179. More

precisely, under Old Chief, the fact that a party may enter into certain stipulations

which help establish an element of the charged crime has no bearing on whether

other evidence establishing that same element is relevant within the meaning of the

Federal Rules of Evidence. Id. at 178–79. As such, Mr. Naldrett’s proposed

stipulation—that an order of protection existed—is of no consequence in

                                           5
        Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 6 of 11



determining whether the facts underlying the issuance of such an order are

independently relevant in this case. And, they clearly are.

      Particularly, the facts underlying the order of protection present “a step on

one evidentiary route to the ultimate fact” that at the time Mr. Naldrett allegedly

attempted to purchase a firearm, he was subjected to an order of protection

encompassed within ATF Form 4473. Id. Put another way, the facts giving rise to

the order of protection, including who sought it and why, make it more or less

probable that an order of protection existed at the time Mr. Naldrett allegedly

attempted to purchase a firearm. It also makes it more or less probable that he was

aware of its existence when he ostensibly attempted to procure a firearm from a

licensed dealer. Both of these facts go to two critical elements that must be

established in order for the United States to secure a conviction in this case. Thus,

here, as in Old Chief, the admissibility of the subject evidence “must not rest on the

ground that other evidence has rendered it” irrelevant, but “on its character as”

unfairly prejudicial. Id. Having concluded the subject evidence is relevant, this

Court now turns to the question of unfair prejudice.

      Pointing to Rule 403, Mr. Naldrett maintains that any probative value the

subject evidence might enjoy is substantially outweighed by the danger of unfair

prejudice. (Doc. 17 at 4–5.) In addition to general qualms regarding the subject

evidence’s highly prejudicial nature, Mr. Naldrett creatively argues that because it

                                          6
           Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 7 of 11



establishes his prohibited status under 18 U.S.C. § 922(g)(8), it is inadmissible

under the principle pronounced in Old Chief. While the Court agrees that

exclusion of the subject evidence is warranted under Rule 403, it disagrees that this

outcome is dictated by Old Chief’s statements regarding status stipulations in §

922(g) prosecutions.

      Old Chief stands for the narrow proposition that, given the “peculiarities of

the element of felony-convict status and of admissions and the like when used to”

obtain a conviction under 18 U.S.C. § 922(g)(1), if defendants stipulate to such

status, evidence regarding the name or nature of their underlying felony conviction

must be excluded under Rule 403. 519 U.S. at 191. This ruling has not neatly

translated itself to other contexts. See United States v. Allen, 341 F.3d 870, 888

(9th Cir. 2003) (noting that in Old Chief the “Court was careful . . . to limit its

holding to cases involving ‘proof of felon status’”). This Court finds that Old

Chief’s specific holding, as articulated above, is inapplicable in non–§ 922(g)

prosecutions, such as this one brought under § 922(a)(6). Despite Mr. Naldrett’s

assertions to the contrary, his status as a person described by § 922(g)(8) is not an

essential element in establishing that he made a false statement during a firearm

transaction with a licensed dealer. As such, Old Chief’s holding regarding

stipulations as to felony status in § 922(g)(1) prosecutions has no bearing on this

dispute.

                                           7
        Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 8 of 11



      But this is not to say Old Chief is wholly inapplicable. On the contrary, Old

Chief pronounces general principles regarding the proper application of Rule 403

that helpfully guide this Court’s resolution of the issue confronting it. See United

States v. Storm, 915 F. Supp. 2d 1196, 1200 (D. Or. 2012) (noting that Old Chief’s

general dicta, “not its narrow exception for prior felony convictions,” applies in

non-§ 922(g)(1) cases); United States v. Merino-Balderrama, 146 F.3d 758, 762

(9th Cir. 1998) (“[w]e assess the district court’s conduct in the light that Old Chief

sheds upon Rule 403”). For example, Old Chief mandates that a defendant’s

stipulation “is relevant evidence that must be factored into a district court’s” Rule

403 analysis. Merino-Balderrama, 146 F.3d at 762.

      Additionally, Old Chief instructs that, unlike the threshold relevancy

analysis outlined above, a Rule 403 calculation may be informed by an

examination of “evidentiary alternatives.” 519 U.S. at 184; United States v.

Higuera-Llamos, 574 F.3d 1206, 1209 (9th Cir. 2009). To this end, Old Chief

illustrates that although a piece of evidence may be found to have probative value

standing alone during a Court’s Rule 401 and 402 analysis, such value may look

very different in the context of Rule 403. 519 U.S. at 186. This is especially true

when, as is the case here, a defendant’s proposed stipulation provides equal

evidentiary value in establishing a certain point when compared to other proffered

evidence. Id.

                                          8
         Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 9 of 11



      But Old Chief also cautions this Court to not utilize Rule 403 in a manner

that unduly restricts the United States’ right “to prove its case free from any

defendant’s option to stipulate” certain unfavorable evidence away. Id. at 189

(finding it “unquestionably true as a general matter” that “the prosecution is

entitled to prove its case by evidence of its own choice, or, more exactly, that a

criminal defendant may not stipulate or admit his way out of the full evidentiary

force of the case as the Government chooses to present it”). This teaching from

Old Chief has arguably enjoyed more attention from the Ninth Circuit than its

specific holding regarding § 922(g)(1) prosecutions outlined above. See, e.g.,

Allen, 341 F.3d 870, 888 (9th Cir. 2003); United States v. Jahner, 72 Fed. Appx.

665, 667 (9th Cir. 2003); United States v. Lee, 197 Fed. Appx. 698, 700 (9th Cir.

2006).

      Applying these principles, the Court easily concludes that the subject

evidence should be excluded under Rule 403. This evidence is highly prejudicial

and includes a detailed outline of the factual basis supporting the issuance of an

order of protection. It goes without saying that this evidence does not portray Mr.

Naldrett in a shining light and carries with it a significant risk that the jury might

convict him for that conduct rather than for allegedly lying on a form signed in

order to procure a firearm from a licensed dealer.

      Moreover, this stipulation, as an alternative to the subject evidence, more

                                           9
       Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 10 of 11



concretely establishes the existence of an order of protection. This fact sharply

increases the prejudice occasioned by introduction of the subject evidence and

reduces its probative value, as adjudged through the Rule 403 lens, to nearly

nothing. Finally, because the United States has indicated it does not intend to offer

the subject evidence, the Court finds that its formal exclusion will not unduly

restrict the government’s presentation of its case. Based on the foregoing, this

Court will exercise its discretion under Rule 403 and exclude the subject evidence.

      As a final matter, the Court finds it necessary to address the admissibility of

the Temporary Order of Protection and Order of Protection filed against Mr.

Naldrett. (Docs. 17-2; 17-4.) As noted above, the United States has represented it

intends to introduce these documents and Mr. Naldrett’s position on their

admission is, at best, unclear. (Docs. 17 at 1; 18 at 2.) Certainly, the fact that the

Temporary Order of Protection and Order of Protection were actually issued helps

establish that Mr. Naldrett was aware of their existence at the time he allegedly

attempted to procure a firearm. Mr. Naldrett’s proposed stipulation—that an order

of protection existed—provides no evidentiary value in this regard. (Doc. 17 at 1.)

As such, the Court’s ruling does not reach those documents (Docs. 17-2; 17-4), and

nothing in this Order purports to bar their admission.

      Accordingly, IT IS ORDERED that Mr. Naldrett’s motion (Doc. 16) is

GRANTED, subject to renewal at trial if such evidence is actually offered.

                                          10
       Case 9:20-cr-00042-DLC Document 19 Filed 11/25/20 Page 11 of 11



      IT IS FURTHER ORDERED that the Court will not permit introduction of

any evidence at trial regarding the factual basis on which the Temporary Order of

Protection and Order of Protection (Docs. 17-2; 17-4) were issued. This ruling

includes, but is not limited to, the incident statement attached to the Petition for

Temporary Order of Protection and Request for Hearing (Doc. 17-1 at 4) and any

supplementary testimony as to why an order of protection was sought or

subsequently issued.

      DATED this 25th day of November, 2020.




                                          11
